Case 4:18-cv-00442-ALM-CMC Document 71 Filed 09/30/19 Page 1 of 2 PageID #: 902



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  ED BUTOWSKY,                                  §
                                                §
                                                §
          Plaintiff,                            §
                                                §
  V.                                            §         CIVIL ACTION NO.
                                                §
  DAVID FOLKENFLIK; NATIONAL                    §         4:18-CV-00442-ALM
  PUBLIC RADIO, INC.; EDITH                     §
  CHAPIN; LESLIE COOK; AND                      §
  PALLAVI GOGOI,                                §
                                                §
                                                §
          Defendants.                           §



          DEFENDANTS’ NOTICE OF DISCLOSURE OF EXPERT TESTIMONY


         As required by Local Rule CV-26(c), Defendants David Folkenflik, National Public Radio,

 Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi hereby give notice that they have made their

 disclosure of expert testimony, as required by Federal Rule of Civil Procedure 26(a)(2) on

 September 30, 2019, and served a copy upon counsel of record for Plaintiff Ed Butowsky by e-

 mail.

                                            Respectfully submitted,


                                            By: /s/ Laura Lee Prather
                                            Laura Lee Prather
                                            State Bar No. 16234200
                                            laura.prather@haynesboone.com
                                            Wesley D. Lewis
                                            State Bar No. 24106204
                                            wesley.lewis@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            600 Congress Avenue, Suite 1300
                                            Austin, Texas 78701


 DEFENDANTS’ NOTICE OF DISCLOSURE OF EXPERT TESTIMONY                                 Page 1 of 2
Case 4:18-cv-00442-ALM-CMC Document 71 Filed 09/30/19 Page 2 of 2 PageID #: 903



                                          Telephone:    (512) 867-8400
                                          Telecopier:   (512) 867-8470

                                          Thomas J. Williams
                                          State Bar No. 21578500
                                          thomas.williams@haynesboone.com
                                          HAYNES AND BOONE, LLP
                                          301 Commerce Street, Suite 2600
                                          Fort Worth, Texas 76102
                                          Telephone:     (817) 347-6600
                                          Telecopier: (817) 347-6650

                                          Attorneys for Defendants




                               CERTIFICATE OF SERVICE

        The undersigned certifies that on September 30, 2019, a true and correct copy of the
 foregoing document was forwarded via e-filing to the following counsel of record:

        Ty Odell Clevenger
        P.O. Box 20753
        Brooklyn, NY 11202-0753
        979-985-5289 (phone)
        979-530-9523 (fax)
        tyclevenger@yahoo.com

        Steven S. Biss
        300 West Main Street, Suite 102
        Charlottesville, VA 22903
        804-501-8272 (phone)
        202-318-4098 (fax)
        stevenbiss@earthlink.net

                                             /s/ Laura Lee Prather
                                             Laura Lee Prather




 DEFENDANTS’ NOTICE OF DISCLOSURE OF EXPERT TESTIMONY                             Page 2 of 2
